DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KITAI (PGPUB: 20150269719) in view of Honda (PGPUB: 20190206047).

Regarding claims 1, 8 and 9, Ukishima teaches an image processing apparatus comprising: 
a generation unit that generates an estimation image by using a part of an inspection image including an inspection target (see Fig. 4, paragraph 61, the image inspection unit 404 inspects the read image based on a threshold set (an example of threshold information) and the difference image, and specifies one or more defect portions on the read image), 
a comparison unit that compares the estimation image with the inspection image (see Fig. 1-4, paragraph 59, the difference image generation unit 403 compares the read image input from the read image acquisition unit 401 with the master image generated by the master image generation unit 402, and generates a difference image indicating a difference between the read image and the master image); and 
an output unit that outputs a comparison result obtained by the comparison unit (see Fig. 1-4, paragraph 62, the calculated difference value of each pixel is employed as a comparison result. Accordingly, the difference image generation unit 403 can output vertical and horizontal shift amounts when an alignment position is determined together with the difference value of each pixel).  
However, Ukishima does not expressly teach wherein the estimation image includes at least a predetermined region of the inspection target.
Honda teaches that an interface unit that designates whether the defect extracted by the defect determination unit is true information or false information; a feature amount totalization unit that totalizes the feature amounts of appearance images of defects of a predetermined region of the inspection target in association with each of the true information and the false information designated by the interface unit (see paragraph 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ukishima by Honda for providing a feature amount totalization unit that totalizes the feature amounts of appearance images of defects of a predetermined region of the inspection target in association with each of the true information and the false information designated by the interface unit, as wherein the estimation image includes at least a predetermined region of the inspection target. 

Regarding claim 2, the combination teaches
wherein the inspection image includes a first region and a second region (see KITAI, Fig. 4),
wherein the generation unit generates the estimation image of the second region by using an image of the first region in the inspection image (see KITAI, Fig. 4, read image), and 
wherein the comparison unit compares the image of the second region in the inspection image with the estimation image of the second region (see KITAI, Fig. 1-4, paragraph 41, the image inspecting device 4 compares a read image generated by reading the sheet output from the print engine 3 using a reading device with the generated master image to inspect an output result). 

Regarding claim 5, the combination teaches wherein the estimation image includes an image representing a normal state of the inspection target in the at least predetermined region (see KITAI, Fig. 1, paragraph 89, the image inspection unit 404 focuses on the number of pixels in each pixel group, that is, an area of the labeled region in the labeled difference image as illustrated in FIG. 10, and compares the number of pixels in each pixel group with the area threshold included in the threshold set that has been enabled to determine a defect in pixel group units).  

Regarding claim 6, the combination teaches further comprising a determination unit that determines whether or not the inspection image and the estimation image are the same based on the comparison result obtained by the comparison unit (see KITAI, Fig. 1, paragraph 94, the image inspection unit 404 compares the defect determination value for each page with the page defect determination threshold included in the threshold set that has been enabled to determine the defect in page units. Accordingly, it is determined whether each page has the defect, and the image inspection unit 404 obtains a defect determination result for each page and a defect determination result for each pixel group).  

Regarding claim 7, the combination teaches wherein the comparison unit calculates a difference between the inspection image and the estimation image (see KITAI, Fig. 1, paragraph 59, the difference image generation unit 403 compares the read image input from the read image acquisition unit 401 with the master image generated by the master image generation unit 402, and generates a difference image indicating a difference between the read image and the master image).  

Regarding claim 11, the combination teaches wherein the first region is a center-removed area of the inspection image, and wherein the second region is a center part of the inspection image (see KITAI, Fig. 1-4, paragraph 57, the read image is generated by reading the surface of the sheet output by the image formation output, so that the read image indicates an output result. The read image acquisition unit 401 acquires the read image generated by the image reading unit 400 by reading the surface of the print sheet).  

Regarding claim 12, the combination teaches wherein the determination unit determines whether the inspection target included in the inspection image is a normal article or a defect article (see KITAI, Fig. 4, paragraph 64, the difference value is calculated while the read image is aligned with the master image. The thus calculated difference value is compared with a certain threshold to determine a defect of the image. For example, even if a scale is different between the entire read image and the entire master image).


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KITAI (PGPUB: 20150269719) in view of Honda (PGPUB: 20190206047), and further in view of Okuda (PGPUB: 20170069075).

Regarding claim 3, the combination teaches
wherein the generation unit generates the estimation image by using a model so as to estimate the image of the second region from the image of the first region (see KITAI, paragraph 13, an image reading unit that generates a read image by reading an image formed on the recording medium; a read image acquisition unit that acquires the read image; see Honda, Fig. 20, paragraph 109, automatically extracted is the fact that the partial region, in which the defect data in which the similarity of the partial regions or the distances are calculated and registered in the library is detected, is determined to be similar to the partial region to adjust the parameters, and the data is added).  
However, the combination does not expressly teach using a learning model trained so as to estimate the image.
Okuda teaches The defective/non-defective determination apparatus 200 creates a classifier by executing machine learning on an inspection target object known as a defective or non-defective product, and determines whether an appearance is defective or non-defective with respect to an inspection target object that is not known as a defective or non-defective product by using the created classifier (see Fig. 2, paragraph 37); the output unit 211 can transmit the inspection image used for determining whether the appearance of the target object is defective or non-defective to the display apparatus 230 together with the determination result indicating a defective or non-defective appearance of the target object (see Fig. 2, paragraph 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Okuda for providing executing machine learning on an inspection target object known as a defective or non-defective product, and determines whether an appearance is defective or non-defective with respect to an inspection target object, as using a learning model trained so as to estimate the image. Therefore, combining the elements from prior arts according to known methods and technique, such as executing machine learning to determines 

Regarding claim 4, the combination teaches
wherein the learning model is trained by using an image representing a normal state of the inspection target (see KITAI, Fig. 1, paragraph 14, inspecting the read image based on threshold information including one or more types of thresholds and a difference image indicating a difference between the read image and the reference image, to specify a defect portion on the read image).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 






/XIN JIA/Primary Examiner, Art Unit 2667